Title: To James Madison from John Nicholas, 22 August 1807
From: Nicholas, John
To: Madison, James



Sir
Augt. 22d. 1807.

You will learn from Mr. Clarke, that certain prosecutions for libels on sundry points, have brot. him from Connecticut here to summon you, Col Walker, Genl. H. Lee, Davd. M. Randolph & myself.  On this subject I had lengthey communications with U. Tracy in his life time, & others thro’ J Rutledge Esqr; & had hoped, had proposed a mode of Settlement which would have been easy and agreeable to all parties.  However I may have differed with the gentleman principally connected with those transactions, on other points; it would be seen by that correspondence, that I never wished, nor did I ever believe it the proper or even the most effectual way to reach his political character by the circulation of tales like those expected to be proved by our testimony; & did request to be excused, nay absolutely refused to be employed on the subject in any other than the open & candid way proposed in that correspondence.  Our friend Col Walker, who has just been with me on the subject, is extremely perplexed & puzzled to Know how to act, between his duty in obedience to the Summons, & his delicate standing in some of those transactions, to which you are no stranger.  He therefore joins me most cordially in requesting your prudent aid and Suggestions in divising some mode for superseding the necessity of fulfilling this very disagreeable & inconvenient office.  From some circumstances which have occurred in the case of the summons of Lee, I have reason to believe that the matter might easily be settled with your aid, & the present crisis which calls for the union of all American hearts, is certainly the season for burying in everlasting oblivion, all unfortunate past or present differences of a mere personal Kind.  With sentiments of due respect, I am sir, Your most obdt. huble. Servt.

John Nicholas

